DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment filed 09/14/2021, has been entered.

     Claims 2, 4-11 and 16-18 have been canceled.
     Claims 2 and 18 have been canceled previously.

     Claims 1, 12, 14, 19-33 and 35 have been amended.

     Claims 1, 3, 12-15, 17 and 19-36 are pending.

3. Applicant’s election without traverse of the species of (b) donor specific antibody (DSA) induced allograft injury as a species in Response to Restriction Requirement, filed 02/28/2022, is acknowledged.

     The following Remarks are acknowledged as well.

      It is Applicant's understanding that the species election is for searching purposes only, and upon a finding of allowability of the elected species, the generic claims will be examined. If a generic claim is allowed, Applicant will be entitled to consideration of claims to additional species, which depend from or otherwise include all the limitations of the allowed generic claims as provided by 37 C.F.R. § 1.141.

     Applicant preserves the right to file one or more divisional applications directed to the non- elected subject matter.

     Claims 12, 13 and 32 have been withdrawn from consideration as being drawn to a non-elected invention and species

    Previously, Group I and the species of no further steps of administering other therapeutic agents in the Response to Restriction Requirement, filed 07/23/2020, has acknowledged.

    Claims 1 and 3-11, 14-17, 19-31 and 33-36 are under consideration as they read on the elected invention / species.
 

Claims 12, 13 and 32 have been withdrawn from consideration as being drawn non-elected species / Group.

Claims 1, 3, 14, 15, 19-31, 33-36 are under consideration.






4. The text of those sections of Title 35 USC not included in this Office Action can be found in a prior Office Action. 

    This Office Action will be in response to applicant's arguments, filed 09/14/2021, as well as the Election of Species, filed 02/28/2022. 

    The rejections of record can be found in the previous Office Actions, mailed 10/26/2020 and 03/15/2021.  

5. The recitation of “attains a reduction in one or more the following” in claims 1, 33 and 35 is objected to as the recitation of “attains” do not appear to literally supported in the specification.

     While other “terms” may be equivalent to “attains”, the specification should be limited to the originally filed disclosure for clarity.  

6. Upon reconsideration of applicant’s arguments, in conjunction with the Wang 132 Declaration 1, Appendix A (Thu and Richmond, Cytokine growth Factor Rev. 2010) and Wang 132 Declaration 2 (directed to “ravulizumab” and synonymous names), filed 09/14/2021,
     the previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 
paragraph has been withdrawn.

     The amendment to the specification for the proper antecedent basis for the term “ravilizumab” is acknowledged.

7. Upon reconsideration of applicant’s amended claims, filed 09/14/2021,
     the previous rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first 
paragraph has been withdrawn.

8. Upon reconsideration of applicant’s claims, filed 09/14/2021, the previous rejection under 35 U.S.C. § 102(a)(1) as anticipated by Rother et al. (US 2012/0225056) alone or in further evidence of Ramzy et al. (Can J Surg 48(4) 319-327, August 2005) has been withdrawn.

9. Claims 1, 3, 14-15, 19-31 and 33-36 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Rother et al. (US 2012/0225056) in view of NCT02013037 (The De-Novo Use of Eculizumab in Presensitized Patients Receiving Cardiac Transplant (DUET); December 17, 2013), Francois et al. (US 2014/0371133), Jane-wit et al. (Circulation 3: 128, December 3, 2013
10.1161/CIRCULATIONAHA.113.002972) and Nath et al. (J Heart Lung Transplant 29(11): 1277-1285, 2010; doi: 10.1016/j.healun.2010.05.025) essentially for the reasons of record / herein.

    Applicant’s arguments, filed 09/14/2021, have been fully consider but have not been found convincing for the reasons of record / herein.

     Applicant argues the following.


      As discussed in further detail below, it was not known that an anti-C5 antibody, such as eculizumab, ravulizumab, or antigen-binding fragments thereof, could be used to reduce T cell- mediated allograft vasculopathy lesions, prior to the effective filing date of the present application. Only by way of the present invention was it discovered that an anti-C5 antibody unexpectedly can achieve this technical effect. Importantly, one of ordinary skill in the art would not have been motivated to take the added step of determining that the patient, after treatment, attains a reduction in one or more particular complications associated with T cell-mediated allograft vasculopathy lesions, since it was not known that an anti-C5 antibody, such as eculizumab, ravulizumab, or antigen-binding fragments thereof, could even be used to reduce T cell-mediated allograft vasculopathy lesions. 
 
     As discussed above, the primary cited reference, Rother et al., does not teach or suggest T- cell mediated allograft vasculopathy lesions, let alone the step of determining that the patient, after treatment, attains a reduction in one or more of the complications, as required by the pending claims. The secondary references fail to cure the deficiencies of Rother et al. 
Specifically, NCT02013037 provides an overview of clinical trial designed to investigate the de novo use of eculizumab alongside conventional therapy to prevent antibody mediated rejection. 

          Nowhere does NCT02013037 teach or suggest administering a therapeutically effective amount of eculizumab, ravulizumab, or antigen-binding fragments thereof, to treat T-cell mediated allograft vasculopathy lesions or the active step of determining that the patient, after treatment, attains a reduction in one or more of particular complications, as required by the pending claims. 
      Francois et al. teaches methods of treating chronic complement-mediated disorders and, in particular, chronic respiratory disorders (such as asthma and chronic obstructive pulmonary disease), by administering a complement inhibitor. Francois et al. also indicates that the methods can be used to treat a Thl7-associated chronic complement-mediated disorder. Pathologic immune responses to tissue/organ transplantation (e.g., transplant rejection) is included in a laundry list of 30+ possible Thl7-associated chronic complement-mediated disorder. Importantly, Francois et al. do not teach or suggest using eculizumab, ravulizumab, or antigen-binding fragments thereof, to treat a T cell-mediated allograft vasculopathy lesion in a mammalian recipient of a transplant of an allograft from a donor, or the active step of determining that the patient, after treatment, attains a reduction in one or more of particular complications, as presently claimed. 
      Jane-wit et al. teaches that treatment of human artery segments with panel reactive antibody led to human IgG binding to, murine MAC deposition on, and activation of, noncanonical NF-B signaling in intimal EC, which resulted in exacerbated formation of T cell-mediated allograft vasculopathy-like lesions. Nowhere does Jane-wit et al. teach or suggest using eculizumab, ravulizumab, or antigen-binding fragments thereof, to treat a T cell-mediated allograft vasculopathy lesion in a mammalian recipient of a transplant of an allograft from a donor, or the active step of determining that the patient, after treatment, attains a reduction in one or more of particular complications, as presently claimed. 
  
     In sum, contrary to the Examiner's assertions, it would not have been obvious to one of ordinary skill in the art based on the cited art that an anti-C5 antibody, such as eculizumab, ravulizumab, or antigen-binding fragments thereof, would have the technical effect of reducing T cell-mediated allograft vasculopathy lesions. Only by way of the present invention was it discovered that an anti-C5 antibody unexpectedly can achieve this technical effect. 

      Specifically, as described at paragraphs [00173] to [00175] of the specification and Figure 6, Applicant carried out an experiment to assess the effects of anti-C5 blocking antibody (BB5.1) or control antibody (12B4) on the development of T cell-mediated allograft vasculopathy lesions in arterial xenografts subjected to ischemia-reperfusion injury (IRI). The antibodies were introduced in the first host just prior to graft harvest and treatments with the antibodies continued for an additional two weeks in the second host prior to graft harvesting and analysis. 
Compared to 12B4 antibody-treated controls, hosts that were given BB5.1 antibody showed significantly decreased intimal and medial staining of C5b-9 and NIK staining, and a significant reduction in the number of CD45RO+ infiltrating T cells (see Figure 6B). These changes were associated with significantly decreased neointimal area without significant change in luminal area in BB5.1 antibody-treated hosts compared to controls, suggesting early outward re-modelling of the allograft vessel during T cell-mediated allograft vasculopathy lesion formation (see Figure 6C). Hence, these data show that terminal complement blockade with an anti-C5 blocking antibody is capable of attenuating the formation of neointimal T cell-mediated allograft vasculopathy lesions following IRI. 

      Furthermore, three out of eight hosts receiving IRI-treated grafts and treated with 12B4 antibody developed intraluminal thrombosis (see Figure 6D top row). Remarkably, all BB5.1- treated hosts were pared from the development of thrombotic lesions during the treatment period (0 out of 8; see Figure 6D, bottom row). These data show that terminal complement blockade with an anti-C5 blocking antibody is capable of preventing complement-mediated thrombotic T cell- mediated allograft vasculopathy lesion lesions induced by IRI. 
In sum, these results show that an anti-C5 blocking antibody is capable of attenuating T-cell mediated neointimal and thrombotic allograft vasculopathy lesion lesions following ischemia- reperfusion injury (IRI). Hence, an anti-C5 antibody, such as eculizumab, ravulizumab, or antigen-  
binding fragments thereof, would be effective in treating T cell-mediated allograft vasculopathy lesions in a mammalian recipient of a transplant of an allograft from a donor, as recited in claim 1. 

     Accordingly, in view of the above, Applicant respectfully submits that none of the cited references teach or suggest the presently claimed methods. Only by way of the present invention was it discovered that an anti-C5 antibody unexpectedly can achieve this technical effect. 
     Specifically, the cited references, alone or in combination, fail to render the presently claimed invention obvious because they provide no motivation to arrive at the claimed invention, let alone a reasonable expectation of success (see "KSR International Co."). Accordingly, the presently claimed methods are patentable and Applicant respectfully requests that the Examiner reconsider and withdraw the rejection.

      The strongest rationale for combining reference is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent that some advantage or expected beneficial result would have been produced by their combination In re Sernaker 17 USPQ 1, 5-6 (Fed. Cir. 1983).  See MPEP 2144. 

     One cannot show non-obviousness by merely asserting that the references do not provide the sufficient elements of obviousness or by attacking references individually where the rejections are based on a combination of references.  In re Young, 150 USPQ 725 (CCPA 1968). 

     For example, it is noted that prior art Jane-wit (Circulation 2013) teach Alloantibody and Complement Promote T Cell-Mediated Cardiac Allograft Vasculopathy through NF-κB Signaling in endothelial Cells
    teach the cardiac vasculopathy (CAV) is the major cause of late allograft loss following heart transplantation, where CAV lesions contain alloreactive T cells that secret IFN-γ, a vasculopathic cytokine, and occur more frequently in patients with donor specific antibody (DSA), where the Methods and Results MAC upregulated inflammatory genes enhancing the capacity of endothelial cells, to recruit and activate allogeneic IFN-gamma-producing in CD4+ T cells , signaling was detected within endothelial cells and renal biopsy from transplant patients with chronic antibody-mediated rejection and in PRA-treated human coronary artery xenograft , where PRA-treated graft recruited more IFN-γ-producing T cell and enhances CAV lesion formation;
     concluding that alloantibody and complement deposition on graft endothelial activation         initiating a pro-inflammatory gene program that enhances alloreactive T cell activation and develop of CAV and signaling endothelial cells in human allograft specimens and implicated in lesion pathogenesis, may represent a target for new pharmacotherapies to halt the progression of CAV,  
     including high-titer PRA deposits alloantibody and sub-lytic complement on endothelial cells, potentiating EC-mediated recruitment and activation of alloimmune CD4+ T cells, 
    including Alloantibody plus complement initiates a pro-inflammatory gene program in PRA-treated EC,
     including membrane attack of complex formation is necessary for pro-inflammatory gene expression in PRA-treated EC,
      MAC and pore-forming compound selectively activate non-canonical NFκB signaling in EC
      non-canonical NFκB signaling in EC is required for PRA-mediated activation of allogeneic T cells,
     non-canonical NFκB activation in peritubular capillaries in CAMR patients and in human arterial intima in vivo, 
     PRA elicits CAV-like lesion in a T cell-dependent manner and Discussion.  
     (see entire document, including Abstract, Methods, Results, Discussion).

      Applicant’s reliance upon the disclosure of the specification Anti-C5 Antibody Reduces Neointimal Lesions Following DA-Induced Complement Activation (e.g., paragraphs [00173]-[00175]-[00178]).
        the Discussion relies upon the positive effect of anti-C5 antibodies following exposure to alloantibodies, NF-κB signaling, complement activation, intimal infiltrating T cells (see PRA Elicits CAV-Like Lesion in a T cell-Dependent Manner; pages 2513-2514, Figure 7 of Jane-wit) 

     It is noted that this above Section relies upon having established the complement-block efficacy of anti-C5 antibody in PRA-treated animals (e.g., see pages 54-55 of the specification),
     And the prior art, including Jane-wit, address important factors in terms of addressing / targeting complement activation, T cell activation and enhanced lesion formation in the context of antagonistic anti-C5 antibodies and addressing donor specific antibodies 
     
     Note that NCT02013037 reports the De-novo Use of Eculizumab in Presensitized Patients Received Cardiac Transplantation (see Study Description, Detailed Description, Study Design, Arms and Interventions, Primary / Secondary Outcome Measures,
     including antibody-mediated rejection (AMR), Cardiac Allography Vasculopathy, sensitized patients,
     including decreasing / inhibition of terminal complement activation in decreasing both complement-mediated AMR and cellular rejections by inhibiting the inflammatory effects of both circulating antibodies cytokine induced cell death, hemodynamic compromise,
     including assessing the development of CAV including the use of intravascular ultrasound as defined by a change in site-match maximal intimal thickness, change in Panel Reactive Antibody, presence of donor specific antibody.

     Note that Rother does teach that the inappropriate regulation of activation of complement has been implicated in a number of diseases including cardia ischemia, ischemia-reperfusion and vascular thrombosis (e.g., see paragraphs [0017], [-019], [0026], [0058], [0060], [0145], [0196], [0202]).  

      Given the teachings of the prior art as a whole to treat vasculopathy, including treating T cell-mediated allograft vaculopathy / vasculopathy lesions by blocking complement activation,  decreasing / inhibition of terminal complement activation in decreasing both complement-mediated AMR and cellular rejections by inhibiting the inflammatory effects of both circulating antibodies cytokine induced cell death, hemodynamic compromise,
     including assessing the development of CAV including the use of intravascular ultrasound as defined by a change in site-match maximal intimal thickness, change in Panel Reactive Antibody, presence of donor specific antibody,
     including reporting that alloantibody and complement deposition on graft endothelial activation initiating a pro-inflammatory gene program that enhances alloreactive T cell activation and develop of CAV and signaling endothelial cells in human allograft specimens and implicated in lesion pathogenesis, may represent a target for new pharmacotherapies to halt the progression of CAV,  
     one of ordinary skill in the art would have treated a T cell-mediate allograft vasculopathy lesion by administering effective amounts of eculizumab and/or ravulizuamb, 
     including determining that after the treatment, the patients would determine the reduction of various parameters including donor specific antibodies in determining their contribution / role to allograft injury and determination of therapeutic effects in the treating of T cell-mediated allograft vasculopathy

     The teachings of the primary and secondary references, including NCT02103037, Francois, Jan-wit and Nath address chronic vasculopathy and/or T Cell-mediated allograft vasculopathy,
      including complement inhibitors, including anti-C5 inhibitors (e.g., eculizumab, BNJ421, BNJ441, 8110 (e.g., see Rother, Andrien, Diefenbach-Streiber),
     including the role of donor specific antibodies, enhancing alloreactive T cells activation, the development of allograft vasculopathy, lesion pathogenesis
      and the positive effects anti-C5 inhibitory antibodies to address and reduce these inflammatory processes in antibody-mediated responses and graft vasculopathy as well as the role of donor specific antibodies.

     The following is reiterated for clarity and convenience.

     In contrast to applicant’s arguments that Rother does not teach or suggest T cell mediated allograft vasculopathy lesions and, in turn, does not teach each and every limitation and does not render obvious the cited claims,
     that Jane-wit teach the treatment of artery segments with panel reactive antibody to IgG binding to, MAC depositions, activation of noncanonical NF-κβ signaling in EC which results in exacerbated formation of t cell-mediated allograft vasculopathy-like lesion,
     that Andrien teaches anti-C5 antibodies with improved properties,
     Diefenbach-Streiber teach C5-binding antibodies,
     but submits that nowhere do any of the cited reference teach of suggest administering an anti-C5 antibody ide to treat T cell mediated allograft vasculopathy lesions and
     that only by applicant demonstrating by working data that an anti-C5 blocking antibody is capable of attenuating T-cell mediated neointimal and thrombotic allograft vasculopathy lesion following ischemia-reperfusion injury such that an anti-C5 binds C5 and inhibits the cleavage of C5 and be effective in treating T cell-mediated allograft vasculopathy lesions the following is noted;
    the following has been noted.

   The following of record is reiterated for clarity and convenience.

     Rother et al. teach Methods and Compositions for Treating Complement-Associated Disorders (see entire document, particularly Summary, Detailed Description, Examples, Claims),
     including inhibitors of C5, including anti-C5 antibodies, including eculizumab / pexelizumab and functional and fragments thereof (e.g., see paragraphs [0020]-[0024], [0085]-[0086], [0094], [0101]-[0137], [0148]-[0193]),
     including therapeutically effective amounts, including maintaining threshold concentrations to substantially or completely suppress complement activation over a prolonged period of time
in the amelioration of one or more symptoms of disease (e.g., see paragraphs [0188]-[0192]), including patients at risk [0197]-[0242]),
     including treating inappropriate regulation or activation of complements in the pathogenesis of a variety of disorders, including ischemia-reperfusion injury, cardiovascular disorders, thrombotic disorders) (e.g., see paragraphs [0017]-[0019], [0026], [0058], [0060], [0196], [0202], [0207][0208], [0213], [0215]), including affecting smooth muscle (e.g., see paragraphs [0015], [0016], [0071, [0207], vessel occlusions (e.g., see paragraph [0208]),
     including administration of C5 inhibitors prior to, during and after therapy (e.g., see paragraphs [0031], [0036], [0038], [0042], [0045, [0047], [0051], [0055], [0057], [0062], 
Including transplantation of organs and tissues (e.g., kidney) (see paragraphs [0062], [0071]- [0073], [0146], [0193], [0230], [0233], [0235], [0249]; Claim 2),
     including transplant patients, including subjects at risk, including transplantation (e.g., see paragraphs [0036], [0062], [0071]-[0073], [0193], [0195], [0205], [0233], [0235, [0236], [0249]; Claim 2)
     (see entire document, including Abstract, Technical Field, Background, Summary, Detailed Description, including Methods for Treatment of complement-associated diseases, Examples, Claims).

     Rother et al. differs from the claimed methods by not explicitly reciting “a method of treating a T cell mediated allograph vasculopathy” wherein the methods determining that the patient , after treatment attains a reduction in one or more of the newly amended steps” including allograft injury, thrombotic complications of transplant-associated IR injury, IR injury induced membrane attack complex assembly in microvessels and large-caliber vessels, IR induced activation of non-canonical NF-κB signaling, IR injury induced NIK expression, forming a diffusely expanded neointima made up of smooth muscle-like cells along with sub-endothelial infiltrated of T cells and macrophages”.

     The NCT02013037 (The De-Novo Use of Eculizumab in Presensitized Patients Receiving Cardiac Transplant (DUET); December 17, 2013) teach that the Study is drawn to individuals who receive a heart transplant are at risk for developing antibody-mediated rejection (AMR), where the anti-C5 antibody eculizumab will be investigated in its ability to prevents (AMR) or prolong long-term cardiac transplant survival in pre-expose or sensitized patients, including intravenous / IV infusion administration, including multiple Primary / Secondary measures (e.g., AMR, acute cellular rejection (ACR), Cardiac Vasculopathy (CAV), Panel Reactive Antibody, (PRA), Donor Specific Antibody (DSA) ventricular dysfunction, hemodynamic compromise, acute cellular (see entire document)
     (see entire document, including Study Description, including Brief Summary, Detailed Description, Study Design, Arms and Interventions. , Arm, Outcome Measures, Eligibility Criteria).

     Francois et al. teach Methods of Treating Chronic Disorders with Complement Inhibitors,
     including antib-C5 antibodies, including eculizumab (e.g., see paragraph [0289]) in treating chronic complement-mediated disorders such as chronic rejection of a transplanted organ, tissue, cells or populations of cells (grafts), including chronic vasculopathy (see paragraph [0098])
  (see entire document, including Abstract, Drawings, Background of the Invention, Summary of the Invention, Brief Description of the Drawing, Detailed Description of Certain Embodiments of the invention, Methods of Treating Disorders Complement Inhibitors, Pharmaceutical Compositions and Administration Approaches, Examples, Claims)

     Jan-wit teach Alloantibody and Complement Promote T cell-Mediated Cardiac Allograft Vasculopathy through Non-Canonical NF-κB Signaling in Endothelial Cell, including that vasculopathy is the major cause of late allograft loss following heart transplantation, containing T cells, occurring with patients with donor specific antibody, association with pathologic interactions between effectors, including membranes attack complexes non-canonical NF-κB signaling, increased NIK expression, infiltrating T cell, smooth muscle cell proliferation, stenotic lesions, including complement activation, including C5
     (see entire document, including Abstract, Introduction, Methods, Results, Discussion).

      Nath et al. teach the Characterization of Immune Responses to Cardiac Self-Antigens Myosin and Vimentin in Human Cardiac Allograft Recipients with Antibody Mediated Rejection and Cardiac Allograft Vasculopathy, including that acute antibody mediated rejection (AMR) is recognized as a major cause of allograft dysfunction following heart transplantation, which promote development of a chronic inflammatory process which subsequently lead to transplant rejection, including the development of chronic cardiac allograft vasculopathy (CAV), wherein AMR and CAV are the early and late postoperative periods, respectively.
   (see entire document, including Abstract, Introduction, Materials and Methods, Discussion)

    Andrien et al. teach Anti-C5 Antibodies Having Improved Pharmacokinetics, including anti-C5 antibodies, including improved pharmacokinetic antibodies, including eculizumab (see entire document), including the anti-C5 antibodies BNJ441 / BNJ421 (see paragraphs [0066], [0069], [0070]-[0072], [0103]-[0105], [0121]-[0131], [0300]-[0305], [0317]-[0327]; Table 5, 9 / 10)
     (see Summary, Brief Description of the Sequences, Brief Description of the Drawings, Detailed Description, Applications, including Pharmaceutical Compositions and Formulations and Applications of treating complement associated disorders (see paragraphs [0217]-[0236]    Applications paragraphs [0237]-[0274], Examples claims).
     Diefenbach-Streiber et al. teach Compositions and Methods for Antibodies Targeting Complement Protein C5 (see entire document, including Abstract, Introduction, Background of the Invention, Summary of the Invention, Definitions, Brief Description of the Figures, Detailed Description of the Invention, C5 Antibodies, teach anti-C5 antibodies, including the 8110 anti-C5 antibodies (e.g., see Table 1 in columns 18-20) and the 7086 anti-C5 antibodies (e.g., see Tables 2, 5, 8, 11; paragraphs [0346], [0466], [0468], [0481]; Methods of Producing Antibodies of the Invention, Characterization of the Antibodies of the Invention, Prophylactic and Therapeutic Uses, Diagnostic Uses, Pharmaceutical Compositions, Examples).

      Given the specificities and functional attributes the prior art anti-C5 antibodies and the instant claimed anti-C5 antibodies, it would have been apply the 7086 and 8110 antibodies as substituting equivalents known for the same purpose and art recognized suitability for the same intended purpose in treating T cell-mediated allografts with anti-C5 antibodies, including “reducing the likelihood of forming a T cell-mediated allograft vasculopathy lesion in a mammalian transplant recipient comprising transplanting an allograft from a donor to a recipient”

     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in the absence of evidence to the contrary.  
     "The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
     "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 
    An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S., 2007 U.S. LEXIS 4745, 2007 WL 1237837, at *12 (2007) 

      Applicant’s arguments have not been found persuasive.

10.  Upon reconsideration of applicant’s arguments, the amended claims (deletion of claims  drawn to reducing the likelihood of forming T cell mediated allograft vasculopathy lesions) and the Wang 132 Declaration 3;
         the previous provisional rejections under the judicially created doctrine of non-statutory-type double patenting as being unpatentable over copending claims of USSN 16/605,441 and
      over copending claims of USSN 16/340,453,
       and the non-statutory rejection over U.S. Patent No. 9,771,418 have been withdrawn.

11. No claim allowed.






12. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
domain having the sequence set forth in SEQ ID NO:8.

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
June 2, 2022